department of the treasury internal_revenue_service washington d c government entities sep uniform issue list cetera tz xxxxxxxxxxxkk xxkxkkxxxkakaakk xxkkxxxxaaxka legend taxpayer a company a xxxxxxxxkxk xxxxxxxxxaxx financial_institution b xxxxxxxxaxk xxxxxxxxxxk xxxxxxxxxk xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxaxxxk xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx financial advisor g account amount a amount b amount c amount d amount e form a form b date date date date xxxxxxxaxxk_ page date plan x year m year n year o year p year q xxxxkxxxkk xxxxxxxxxx xxxxxxxxxk xxxxxxxxxx xxxxxkxxkx xxxxxxxxxx xxxxxxxxkx dear xxxxxxxxx this etter is in response to your request dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a series of four distributions totaling amount e taxpayer a asserts that his failure to accomplish a from plan x rollover of each distribution within the 60-day period prescribed by sec_402 c was due to an error made by financial advisor g of financial_institution b taxpayer a also represents that amount e has not been used for any other purpose taxpayer a represents that he participated in plan x an employee_stock_ownership_plan esop which was maintained by company a taxpayer a states that he was notified by plan x that he was eligible to make a diversification election on date taxpayer a signed form a and elected to move some of the funds currently invested in esop_stock into an individual_retirement_account ira part that the distribution will be reported to the irs as a rollover into an ira making the election taxpayer a consulted with financial advisor g institution b regarding setting up an appropriate ira account and was given an account number account z however account z was not an ira but a money market non-ira account form a states in prior to of financial on date amount a was deposited by financial_institution b into account z on date amount b which was made payable to financial_institution b for the benefit of fbo taxpayer a was also deposited into account z in year m plan x issued xxxxxxkakk page form 1099-r showing code g indicating direct rollovers of amount a and amount b on date amount c the final distribution under the diversification election was made payable to financial_institution b fbo taxpayer a and deposited into account z in year n plan x issued form 1099-r showing code g indicating that it was a direct roliover of amount c during year p taxpayer a became eligible for the plan x age distribution and elected pursuant to form b to rollover a partial amount of this distribution amount d into an ira amount d was made payable to financial_institution b fbo taxpayer a and on date was deposited in account z showing code g indicating a direct_rollover from a qualified_plan plan x again issued a form 1099-r taxpayer a represents that each distribution was intended to be directly transferred into an ira account and that he instructed financial advisor g to open an ira account with financial_institution b however instead of establishing an ira financial advisor g incorrectly deposited each amount inte account z taxpayer a represents further that he was unaware of the incorrect deposit errors until year q when his accountant questioned the form 1099-r reflecting earnings on account z for year p because he had elected direct transfers and the checks which were distributed by plan x were made payable to financial_institution b fbo taxpayer a taxpayer a also represents that pian x issued forms 1099-r to taxpayer a showing that direct rollovers had occurred in addition taxpayer a represents that because he believed that account z was an ira there was no investment activity during the years at issue r reflecting eamings on account z were issued for years m or n that would have alerted him to account z's non-ira status taxpayer a’s accountant did not question the form_1099 issued for year o because he assumed that taxpayer a had taken money from some of his other savings and investment accounts and moved it to financial_institution b he further represents that no forms documentation provided indicates that financial advisor g incorrectly deposited amount e to account z a non-ira account specifically financial advisor g has provided a statement under penalty of perjury admitting that he made a mistake in establishing account z even though taxpayer a had informed him that he intended to establish an ira for the purpose of rolling over distributions from plan x based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402of the code with respect to the distribution of amount e from plan x sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then xxkxxxxkxk page such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 c a states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 c b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the fallure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement are eligible for the waiver under sec_402 of the code only distributions that occurred after date sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-3 of the regulations provides in relevant part that a direct_rollover may be accomplished by any reasonable means of direct payment including mailing of a check to the trustee or custodian of the eligible_retirement_plan or ira to which the rollover is being made sec_1_401_a_31_-1 q a-15 of the regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish timely rollovers was caused by errors made by financial advisor g of financial_institution b which resulted in each distribution being deposited into account z a non-ira account therefore pursuant to sec_402 cx3 b of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts a b c and d from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e to a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met valid rollover with respect to such contribution amount e will be considered contribution within the meaning of sec_402 of the code xkkxxxkkkk page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it of the code provides that it may not be used or cited as precedent sec_6110 kx3 a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxx id xx- xxxx at xxx-xxxxxxx please address all correspondence to se t ep ra t2 sincerely denzel littlejohn manager employee_plans technical group enclosures deleted copy of ruling fetter notice of intention to disclose
